Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims as recited, can be directed solely at software based on the specification [0069-0071] which uses language such as “may be”, which impacts the possible scope of the claims. Therefore the scope allows for an interpretation of software only claims. According to the MPEP software alone with no structural recitation or physical embodiment “are not directed to any of the statutory categories “ see MPEP Section 2106.03 “ Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;”.

Claims 1-14 rejected under 35 U.S.C. 101 because the claimed invention is directed to the mental process (or performed by pen and paper) of statistically analyzing data without significantly more. The claim(s) recite(s):
Regarding claim 1, the claim recites an apparatus the performs the functionality of acquiring data about a predetermined target, examiner notes that a brain can accept input, and usually when analyzing data, the data represents something, and therefore it is equivalent to the mental process of receiving information. The apparatus further includes a calculator (a brain) to calculate distributions, which can be performed mentally or by pen and paper, a brain is capable of calculating distributions. The apparatus further determines a width of the distribution, which can be mentally determined, as it is part of calculating the distribution, and therefore part of mental step. This judicial exception is not integrated into a practical application because the claim recites “information processing apparatus” and “predetermined target”, these are broad, non-specific applications, as the claims mainly focus on 3 steps of acquiring, calculating, and determining which are part of the mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim is solely focused on mental steps, the elements that perform the functionality are all replaced with the brain, rendering the elements/naming convention of acquirer, calculator, determiner etc are extra solution activity.
Regarding claims 2-12 are directed analyzing data and distributions, these steps of the claims can all be performed mentally, and by pen and paper, such as was performed prior to calculators. Merely reciting “information processing” is not considered to be integration into a practical application. The claims are mainly focused on the process of analyzing the data, in a plurality of different approaches. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim is solely focused on mental steps, the elements that perform the functionality are all replaced with the brain, rendering the elements/naming convention of acquirer, calculator, determiner etc are extra solution activity.
	Claims 13-14 inherit the same rejection as claim 1 above. 






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “calculate distribution of magnitude of a value included in the first data”. The examiner is unsure what the distribution of a single value would be. Moreso the magnitude of a single number is the number itself. Furthermore this creates further issues in the dependents, such as, what would the width of a distribution of a single value be, or a range which would be the value itself. For purposes of examination examiner interprets the claim limitations to be calculating a distribution, of (frequency or occurrence which is in line with magnitude example in paragraph 0033 of the specification) of a value in a set of data. 

Regarding claim 3, the claim recites “the determiner 20establishes plural division intervals dividing the width of the distribution and determines, as the specific range, the division interval other than a first division interval including a maximum value of the distribution”. Examiner notes that in claim 1, the specific range is already set to the width, and now the same specific range is determined to be a division interval. It is unclear which definition of the specific range is. 
Regarding claim 4, the claim inherits the same rejection as claim 3 for reciting similar limitations. 
Regarding claim 5, the claim inherits the same rejection as claim 3 for reciting similar limitations. 
Regarding claims 6, the claim inherits the same rejection as claim 1 for reciting similar limitations.
Regarding claim 7, the claim inherits the same rejection as claim 1 for reciting similar limitations. 
Regarding claims 8-9, the claims inherit the same rejection as claim 3 for reciting similar limitations.
Regarding claims 13-14, the claims inherit the same rejection as claim 3 for reciting similar limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiruta et al (US 20160169771 A1).

Regarding claim 1, Hiruta teaches an information processing apparatus comprising: (0042; Figs1-2; condition monitoring apparatus) 
an acquirer (Fig 2; collection unit) configured to acquire first data about a predetermined target (0045; Fig 1-2; Collection unit 110 receives data of various sensors of the machine 1, and writes the data to the storage unit 120)
5a calculator (Fig 2; distribution units 140 and 150)  configured to calculate distribution (distribution) of magnitude of a value (count/frequency/occurrence of all pieces of sensor data) included in the first data (sensor data); (0044; the condition monitoring apparatus includes a first and second distribution creation unit; [0060] creating a frequency distribution of all pieces of sensor data)
and a determiner (Fig 2; diagnosing unit ) configured to determine a portion of a width of the distribution as a specific range (aggregation range) used for estimating a state (normal or abnormal state) of the target (machines in Figs 1-2) based on the distribution (first and second distribution) (Fig 5; 0057; 0059; the sensors have states that represent the current state based on analyzed data; Figs 8A-8B; 0059; 0067; teaches aggregation ranges for data points in the distributions, which are analyzed to determine state of the sensor) 

Regarding claim 2, Hiruta teaches the information processing apparatus according to claim 1, and is disclosed above, Hiruta further comprising an estimator configured to estimate the state of the target based on a value included in the range among values of the first 15data (0009; 0053; determining the state of the sensor based on values of the sensor and threshold value, see mapping above for ranges, since all the data falls within the distribution ranges, including the data indicating abnormalities)

Regarding claim 3, Hiruta teaches the information processing apparatus according to claim 1, and is disclosed above, wherein the determiner 
20establishes plural division intervals (multiple aggregation ranges) dividing the width of the distribution (the ranges are divisions of the distribution) (Figs 8A-8B; 0059; 0067; teaches aggregation ranges for data points in the distributions)
 and determines, as the specific range, (Fig 8b; “equal to or greater than 500”) the division interval other than a first division interval (Figs 8a-8b; showing multiple intervals) including a maximum value of the distribution.  (0059; 0065-0068; Fig 8a-8b; the ranges include a range “greater than 500” in the first distribution that has the highest probability making it the maximum value of the first distribution)

Regarding claim 4, Hiruta teaches the information processing apparatus according to claim 3, and is disclosed above, Hiruta teaches wherein the determiner (Fig 2; diagnosing unit) determines, as the specific range,(Figs 8a-8b aggregation range: 100 =< range < 200) one or more division intervals present between the first division interval 30and a second division interval (Figs 8a-8b; 100 =< range < 200 is between two ranges) being the division interval in which a value of the distribution is a predetermined value or smaller (Fig 8a-8b greater than or equal to 100 and less that 200 (equal to predetermined value or smaller) and being closest to the first division interval.  (Fig 8a-8b greater than or equal to 100 and less that 200, and is closest to aggregation range “equal to or greater than 0 and less than 100 which is equivalent to the first division interval) (0059; 0065-0068; Fig 8a-8b; aggregate ranges which includes a range (100 =< range < 200) which is less than a predetermined value (in this example 199), and is between two ranges (0 =< range < 100) and (200 =< range < 300), and is closest to the first interval (0 =< range < 100)).

Regarding claim 5, Hiruta teaches the information processing apparatus according to claim 1, and is disclosed above, Hiruta further teaches 35wherein the determiner24 (Fig 2; Diagnosing unit) 
establishes plural division intervals (aggregation intervals see Figs 8a-8b) dividing the width of the distribution (the aggregation intervals cover a range of values see Figs 8a-8b “equal to or greater than 0 and less than 100” or “equal to or greater than 500”) and 
determines, as the specific range, a third division interval including a portion in which a slope of the distribution is 5steepest or a fourth division interval neighboring the third division interval and being far from a maximum value of the distribution, among the plural division intervals (0059; 0065-0068; Fig 8a-8b; the ranges include a range “greater than 500” in the first distribution that has the highest probability making it the maximum value of the distribution, and a range “equal to or greater than 0 and less than 100” and this is a range (equivalent to the specific range) far from the maximum value of the first distribution, and the opposite is the case for the second distribution; the ranges also neighbor other ranges and therefore is equivalent to “neighboring the third division interval”)

Regarding claim 6, Hiruta teaches the information processing apparatus according to claim 1, and is disclosed above, Hiruta 10wherein 
the acquirer acquires second data (extracted sensor data) indicating an occurrence time (time of abnormal state) of a variation factor of the value, (0008; collecting data when the diagnosing unit diagnoses an abnormal state)
the calculator calculates first distribution of magnitude of a value included in the first data in a unit time period including the 15occurrence time, (0008; a second distribution creation unit configured to extract sensor data from the sensor data group at a time when the diagnosing unit diagnoses the abnormal state and create second distribution that is frequency of extracted data of each sensor aggregated with the total number of bins or width which is same as that of the first distribution, 0044; the condition monitoring apparatus includes a first and second distribution creation unit; [0060] creating a frequency distribution of all pieces of sensor data)
and the determiner (Fig 2; diagnosing unit ) determines the specific range (aggregation range) based on the first distribution based on the distribution (first and second distribution) (Fig 5; 0057; 0059; the sensors have states that represent the current state based on analyzed data; Figs 8A-8B; 0059; 0067; teaches aggregation ranges for data points in the distributions, which are analyzed to determine state of the sensor)

Regarding claim 7, Hiruta teaches the information processing apparatus according to claim 1, and is disclosed above, Hiruta teaches 20wherein the acquirer acquires second data (extracted sensor data) indicating an occurrence time of a variation factor of the value, (time of abnormal state) (0008; collecting data when the diagnosing unit diagnoses an abnormal state, information includes time data)
the calculator calculates (Fig 2; distribution units 140 and 150)   first distribution (distribution) of magnitude  of a value (count/frequency/occurrence of all pieces of sensor data) included in the first data (sensor data) in a first unit time period (0013; 0015; time-series data; Fig 5; 0067; time when determination is 0) including 25the occurrence time (Figs 3a; 3c and 5; 0008; a second distribution creation unit configured to extract sensor data from the sensor data group at a time when the diagnosing unit diagnoses the abnormal state and create second distribution that is frequency of extracted data of each sensor aggregated with the total number of bins or width which is same as that of the first distribution, 0044; the condition monitoring apparatus includes a first and second distribution creation unit; [0060] creating a frequency distribution of all pieces of sensor data)
and second distribution (0008; second distribution) of the magnitude  of the value (count/frequency/occurrence of all pieces of sensor data) included in the first data (sensor data) in a second unit time period neighboring the first unit time period,(0008; 0067-0068; creating a second distribution of sensor data frequency occurrence; 0079; the second distribution is a time period where the determination result of “1” abnormal state; see Fig 5; time period when determination is “1” neighboring time period when determination is 0 and is the first distribution)
 and the determiner determines the specific range (applying the aggregation range) based on a difference between the first distribution (Fig 8A-8B; first distribution and comparison with second distribution) and the second 30distribution (Fig 8A-8B; first distribution and comparison with second distribution)   (0074-0077; 0083-0085; determining the difference between the first distribution and the second distribution) 



Regarding claim 12, Hiruta teaches the information processing apparatus according to claim 1, and is disclosed above, Hiruta teaches further comprising an output device configured to output at least one of the distribution and the specific range (0008; display unit for displaying the first and second distributions of sensor data; Fig 8B display example includes the distributions and the ranges)

Regarding claim 13, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a method claim (0053; method)
Regarding claim 14, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a non-transitory computer readable medium storing a program (0044; microprocessor execution of RAM or ROM storing the different units as software)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiruta et al (US 20160169771 A1) as applied to claim 1, in view of Ide (US 20080010330 A1)

Regarding claim 8, Hiruta teaches the information processing apparatus according to claim 7, and is disclosed above, Hiruta does not explicitly teach wherein the determiner determines a division interval including a 35portion in which a variation amount between the first distribution and the second distribution is greatest as the specific range
In an analogous art Ide teaches wherein the determiner determines a division interval (time-series data set related to a window/period/interval) including a 35portion in which a variation amount between the first distribution and the second distribution is greatest (maximum score is assigned based on the difference between values) as the specific range (as time series with substantial status variation) (0021-0024; periods of time-series data; 0043-0044; determining for the time series data the difference between values of the first distribution and the second distribution see also [0053-0055]
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Hiruta to include determining a time where the difference between the distributions are at a maximum score as is taught by Ide
The suggestion/motivation for doing so to better analyze data (0002-0010)

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiruta et al (US 20160169771 A1) as applied to claim 1 above, in view of Naganuma et al. (US 20200409514 A1)

Regarding claim 9, Hiruta teaches the information processing apparatus according to claim 7, and is disclosed above, Hiruta does not explicitly teach wherein in a case where plural occurrence times of the variation 5factor are present, among specific ranges determined for the respective occurrence times, the specific range in which a corresponding variation amount is greatest is selected
In an analogous art Naganuma teaches wherein in a case where plural occurrence times of the variation 5factor are present (multiple outliers), among specific ranges (subdivided time period) determined for the respective occurrence times, the specific range (time period within the subdivided time period) in which a corresponding variation amount is greatest is selected (0097; selecting a time period within subdivided time period which has the largest number of outlier values (equivalent to greatest variation amount))
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Hiruta to include selecting a time range with the most outliers as is taught by Naganuma
The suggestion/motivation for doing so to better process and display data [0001]

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiruta et al (US 20160169771 A1) as applied to claim 1 above, in view of Rao et al. (US 20190188584 A1)

Regarding claim 10, Hiruta teaches the information processing apparatus according to claim 1, and is disclosed above, Hiruta does not disclose 10further comprising a first shaper configured to assess whether the value included in the first data is an outlier and to remove the value assessed as the outlier from the first data
In an analogous art Rao teaches further comprising a first shaper configured to assess whether the value included in the first data is an outlier and to remove the value assessed as the outlier from the first data (0009; teaches that measurements are from equipment; 0069; the dataset contains measurements from the equipment, and a floor and ceiling is applied to remove outliers from the dataset)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Hiruta to include smoothing and removing data as is taught by Rao
The suggestion/motivation for doing so to better analyze data to detect failure [0002-0008]


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiruta et al (US 20160169771 A1) as applied to claim 1 above, in view of Su et al. (US 20190050515 A1)

15Regarding claim 11, Hiruta teaches the information processing apparatus according to claim 1, and is disclosed above, Hiruta does not explicitly disclose further comprising a second shaper configured to perform smoothing of at least data of the first data, the data having a value included in the specific range.  
In an analogous art Su teaches further comprising a second shaper configured to perform smoothing of at least data of the first data, the data having a value included in the specific range (0069; covariate adjustment logic (equivalent to a second shaper) performs data smoothing in time-series data (equivalent to first data having a value included in the specific range))
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Hiruta to include time series data smoothing for different ranges as is taught by Su 
The suggestion/motivation for doing so to better detect faults [0002-0003]



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/             Supervisory Patent Examiner, Art Unit 2451